Case 4:19-cv-04366 Document 1-1 Filed on 11/06/19 in TXSD Page 1 of 2




                 Exhibit A
     Case 4:19-cv-04366 Document 1-1 Filed on 11/06/19 in TXSD Page 2 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

CLVR RIVERBEND, LLC,                                §
                                                    §
           Plaintiff,                               §
                                                    §          CIVIL ACTION NO.: ________
v.                                                  §
                                                    §
UNIVERSAL NORTH AMERICAN                            §
INSURANCE CO. / HOWARD                              §
WAGNOR,                                             §
                                                    §
           Defendant.                               §

                                            INDEX

      1.       A copy of Plaintiff’s Original Petition is attached as Exhibit B to the Notice of
               Removal.

      2.       A copy of Plaintiff’s Renewal Flood Insurance Declarations page is attached as
               Exhibit C to the Notice of Removal.

      3.       A copy of Plaintiff’s National Flood Insurance Program, General Property Form
               Standard Flood Insurance Policy is attached as Exhibit D to the Notice of Removal.

      4.       A Listing of Parties and Counsel is attached as Exhibit E to the Notice of Removal.
